 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10                                                       Case No. 1:16-cv-00411-LJO-EPG

11                                                       ORDER DENYING THIRD MOTION FOR
      DEBRA BERRY,
                                                         APPOINTMENT OF COUNSEL
12
                          Plaintiff,
                                                          (ECF No. 56)
13
              v.
14

15    YOSEMITE COMMUNITY COLLEGE
      DISTRICT, et al.
16
                          Defendants.
17

18          Debra Berry (“Plaintiff”) is proceeding pro se and in forma pauperis with this civil rights
19   action pursuant to 42 U.S.C. § 1983 and Title VI of the Civil Rights Act of 1964, 42 U.S.C. §
20   2000d. Plaintiff filed the Complaint commencing this action on March 25, 2016. (ECF No. 1).
21          On July 13, 2018, Plaintiff filed a motion for appointment of counsel. (ECF No. 36).
22   Plaintiff argued that appointment of counsel is necessary in this action because of (1) the nature
23   of the civil constitutional violations, (2) the complexity of the civil constitutional violations, and
24   (3) the expectation of a settlement conference. Id. On July 16, 2018, the Court denied the motion.
25   (ECF No. 37).
26          On November 5, 2018, Plaintiff filed a second motion for appointment of counsel. (ECF
27   No. 38). Plaintiff argued that she is being denied access to the courts because she has not been
28
                                                         1
 1   appointed pro bono counsel. Id. On November 20, 2018, the court denied the motion for

 2   appointment of counsel. (ECF No. 43).

 3          On January 14, 2018, Plaintiff filed a third motion for appointment of counsel, (ECF No.

 4   56), which is now before the Court. Plaintiff again argues that she is being denied access to the

 5   courts because she has not been appointed pro bono counsel, and that indigent litigants should be

 6   appointed pro bono counsel as a matter of right. Id.

 7          “There is no constitutional right to appointed counsel in a § 1983 action.” Rand v.

 8   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on reh'g en banc, 154 F.3d 952

 9   (9th Cir. 1998). Pursuant to 28 U.S.C. § 1915(e)(1), the Court may appoint counsel for indigent

10   civil litigants. However, the Court cannot require an attorney to represent an indigent civil

11   litigant. Mallard v. United States District Court for the Southern District of Iowa, 490 U.S. 296,

12   298 (1989). Consequently, without a reasonable method of securing and compensating counsel,

13   the Court will seek the voluntary assistance of counsel only in the most serious and exceptional

14   circumstances. Rand, 113 F.3d at 1525. “To decide whether these exceptional circumstances

15   exist, a district court must evaluate both ‘the likelihood of success on the merits [and] the ability

16   of the petitioner to articulate his claims pro se in light of the complexity of the legal issues

17   involved.’” Id. (internal quotation marks and citations omitted).

18           Here, the Court is unable to evaluate Plaintiff’s likelihood of success on the merits at this

19   juncture. Even so, Plaintiff has displayed the ability to articulate her claims and to advocate on

20   her own behalf, even considering the complexity of the legal issues involved in this action.
21   Therefore, the Court declines presently to seek the voluntary assistance of counsel. Plaintiff

22   may, however, request the appointment of counsel at a later time.

23          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of

24   counsel is DENIED without prejudice.
     IT IS SO ORDERED.
25

26      Dated:     January 15, 2019                              /s/
27                                                       UNITED STATES MAGISTRATE JUDGE

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
